Citation Nr: 0000401	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-03 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1952 to 
April 1956, and from June 1956 to January 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
rating for hearing loss has been obtained.  

3.  The probative medical evidence shows that the veteran has 
Level VI hearing acuity in his right ear and Level III 
hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective prior to June 10 
1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Factual Background

Service medical records show no documentation of complaints, 
treatment, or a diagnosis of tinnitus.  The separation 
examination in January 1960 did not document a diagnosis of 
tinnitus.  

On VA examination in July 1965, the veteran reported 
experiencing a 24-hour period of deafness and tinnitus 
following exposure to jet engine noise.  On examination, it 
was noted that there was no tinnitus.  On VA examination for 
defective hearing in November 1966, it was specifically noted 
that there was no complaint of aural tinnitus.  

During VA examinations for defective hearing in February 1968 
and in July 1970, it was noted that there was no complaint of 
aural tinnitus.  On VA examination for hearing in August 
1973, it was noted that there was no complaint of aural 
tinnitus.  

Post-service medical records show a diagnosis of decreased 
hearing in June 1995; however, there is no documentation of a 
diagnosis or complaint of tinnitus.  

In December 1996, the veteran submitted a claim, in pertinent 
part, for service connection for tinnitus, contending that it 
was caused during his military service.  

During a VA general medical examination in April 1997, the 
veteran reported hearing loss; however, there is no 
documentation of complaints or a diagnosis of tinnitus.  

On VA audio examination in April 1997, the veteran reported 
periodic, severe tinnitus in both ears, indicating that he 
had noticed it for the past seven to eight months.  

In April 1998 a VA examiner provided an advisory opinion 
concerning the issue of whether tinnitus was related to 
service.  Upon review of the record, the VA examiner 
concluded that the first incident of complaints of tinnitus 
was in December 1996.  He concluded that the medical evidence 
appeared not to document, and in fact specifically excluded 
the presence of tinnitus up to the last audiology 
examination, which he stated was performed in August 1973.  
The examiner concluded that he was unable to verify service 
connection for tinnitus based on review of the claims file 
and the veteran's service records.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  




Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for tinnitus 
must be denied as not well grounded.  


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The service medical records show no in-service treatment for 
tinnitus; however, the veteran reported on VA examination in 
June 1965 that he experienced a 24-hour period of deafness 
and tinnitus while in the service in 1959.  The record shows 
that the veteran reported periodic, severe tinnitus on VA 
examination in April 1997.  However, he has failed to provide 
medical evidence of a nexus between his current tinnitus 
disability and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking current tinnitus disability to service.  Nor has he 
provided competent medical evidence indicating that his 
tinnitus was aggravated by a service connected condition.  
See Allen, supra.  

The reference to suffering from a 24-hour period of tinnitus 
while in the service in the June 1965 VA examination report 
is not competent evidence of a nexus between tinnitus and 
service.  First, the June 1965 examination report indicates 
that the veteran currently denied symptoms of tinnitus.  
Second, this statement merely noted the veteran's medical 
history and was not enhanced by additional comment.  Evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, there is no evidence indicating chronic tinnitus 
in service.  The Board notes that while the veteran reported 
experiencing tinnitus in service on VA examination in June 
1965, it was noted on that examination and subsequent VA 
examinations in November 1966, February 1968, July 1970, and 
August 1973 that there was no complaint of aural tinnitus; 
the first post-service medical documentation of a complaint 
of tinnitus was not until the April 1997 VA audiology 
examination, more than 20 years after his discharge from 
service.  

Additionally, on VA examination in April 1997, the veteran 
reported that he had been noticing tinnitus for only the past 
seven or eight months.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's tinnitus is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Because the veteran has failed to provide competent evidence 
of a nexus between his tinnitus and service, the Board finds 
that his claim of entitlement to service connection for 
tinnitus must be denied as not well grounded.  

The Board notes that the August 1998 VA examiner appeared to 
make some incorrect statements regarding the evidence of 
record.  Nonetheless, the record shows that the veteran's 
claim for service connection is not well grounded as there is 
no competent evidence in the record of a nexus between 
tinnitus and service.  

By ordering an advisory opinion, the RO was affording the 
claim greater consideration than it actually warranted, as 
the issue had not been found to be well grounded.  See Voerth 
v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).  

VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  The Court has also held that in 
the absence of a well grounded claim, VA could not undertake 
to assist a veteran in developing the facts pertinent to the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for tinnitus is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.


Increased Rating for Bilateral Hearing Loss

Factual Background

The pertinent evidence of record shows that, in December 
1996, the veteran submitted, in pertinent part, a claim 
alleging that his hearing had decreased.  

Pursuant to this claim, a VA audiology examination was 
conducted in April 1997.  On examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
70
85
95
LEFT
25
50
80
80
90

Puretone threshold average was 76 in the right ear and 75 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  




Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  In this regard, the Board 
notes that the most recent VA examination of the veteran's 
hearing acuity was conducted in April 1997.  The Board 
concludes that this examination is adequate for rating 
purposes because the veteran has not contended that his 
hearing loss has increased in severity since that 
examination.  In addition, the April 1997 VA examination was 
comprehensive and accounted for the factors in the Diagnostic 
Code such as puretone threshold levels, puretone threshold 
average, and speech discrimination percentage.  Therefore, 
the record contains medical evidence sufficient to determine 
the veteran's level or levels of his service-connected 
bilateral hearing loss.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's hearing loss.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 20 percent for bilateral hearing 
loss under either the previous or amended regulations.  




The April 1997 VA audio examination report shows the 
veteran's puretone average was 76 in the right ear and 75 in 
the left ear.  Speech recognition was found to be 88 percent 
in the right ear and 88 percent in the left ear.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the April 1997 VA 
examination was Level III in both his right and left ears.  
Under Table VII of both the previous and amended regulations, 
Level III hearing acuity in both ears allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

A rating in excess of 20 percent is not warranted under Table 
VIa under either the previous or amended regulations.  Table 
VIa under the previous regulations is not for application 
because it was not certified that there were language 
difficulties or inconsistent speech audiometry scores that 
made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).  

Under the current regulations, Table VIa can be applied to 
the veteran's right ear because pure tone results for the 
right ear revealed puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) to 
be at 55 decibels or more.  It cannot be applied to the left 
ear because puretone threshold was not 55 or more at each of 
the four specified frequencies.  See 38 C.F.R. §4.86(a) 
(1999).  

Nonetheless, a rating in excess of 20 percent for bilateral 
hearing loss is not warranted even with application of Table 
VIa under the current regulations.  Under Table VIa, the 
veteran's puretone threshold average for the right ear is 
Level VI.  As was stated above, the puretone threshold 
average of the left ear is Level III.  Under Table VII of the 
amended regulations, Level VI hearing in the poorer ear and 
Level III hearing in the better ear allows for a 10 percent 
evaluation.  38 C.F.R. §§ 4.85 and 4.86, Tables VI, VIa, and 
VII (1999).  

Therefore, the Board finds that an evaluation greater than 20 
percent for the veteran's bilateral hearing loss disability 
is not warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  It has been held that 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The Board notes that section 4.86(a) is applicable to the 
veteran in terms of his right ear.  Nonetheless, the veteran 
is not prejudiced in this case because application of either 
the previous or amended regulations would not result in a 
higher rating than what he is currently receiving.  In fact, 
they both would result in lower ratings than what he is 
currently receiving; however, absent a showing of fraud, 
these regulations cannot be used to reduce the veteran's 
current disability rating for his hearing loss because the 
rating in this case has been in effect since March 1965.  See 
38 C.F.R. § 3.951(b) (1999).  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are have no effect on the outcome of the veteran's 
claim.  See Bernard, supra.; see also Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.  

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

